Citation Nr: 1530618	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-03 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC), to include recognition as the Veteran's surviving spouse for such benefits.

2.  Entitlement to death pension, to include recognition as the Veteran's surviving spouse for such benefits.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Samuel K. Richardson, Agent

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from March 1959 to November 1963.  He died in December 1994, and the appellant seeks benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and February 2012 decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (Pension Center) in Philadelphia, Pennsylvania.  These decisions denied entitlement to "reopened death benefits," characterized as DIC, reopened death pension, and accrued benefits.  

The RO previously denied the appellant's claims for death pension, DIC, and accrued benefits on several occasions.  Generally, a threshold question in any claim where a prior decision has become final is whether new and material evidence has been received to reopen the claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  As discussed below, the claim for accrued benefits became final and is not timely regardless of whether new and material evidence had been submitted.  

For the other two claims, the RO obtained additional service treatment and personnel records for the Veteran and attempted to obtain verification from appropriate agencies of any service in the Republic of Vietnam, in response to the appellant's assertions regarding the nature of his service.  If VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided a claim, the claim will be reconsidered without the need for new and material evidence, with certain exceptions.  38 C.F.R. § 3.156(c).  These records were relevant as to the claim for death pension because they could have established service in a period of war.  They could also have been relevant to a claim of DIC based on service connection for cause of death, given that the appellant's prior claim in this regard referenced a diagnosis of diabetes at the time of death and appears to have suggested a possible relationship between diabetes and the Veteran's immediate cause of death.  It appears that the RO could have obtained these records previously if they had been requested.  Accordingly, these claims will be considered de novo due to the receipt of relevant service records.  Id.  Further, the claims for DIC and death pension are recharacterized to reflect consideration of whether the appellant is an eligible surviving spouse.  

During the pendency of the appeal, but prior to certification to the Board, the appellant submitted a new VA Form 21-22a, appointing the above-listed accredited agent as her representative for this appeal.  This representative had been provided a copy of the last supplemental statement of the case (SSOC) in May 2014, but had not been forwarded a copy of the letter notifying the appellant that the appeal had been certified to the Board.  Accordingly, in April 2015, the Board forwarded a copy of the certification letter to the new representative, and offered the opportunity to present arguments on appeal.  No further arguments have been received.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in April 1994, less than one year before he died in December 1994, and there were no children born of the marriage.

2.  The 1994 marriage of the appellant and the Veteran occurred more than 15 years after the 1963 termination of his service, and occurred after May 8, 1985.

3.  The Veteran did not serve in the Republic of Vietnam, and his active service began after January 31, 1955, and ended prior to August 5, 1964.

4.  The RO previously denied entitlement to accrued benefits in a July 2007 decision; the appellant was notified of the denial and her appellate rights, but she did not appeal and no new and material evidence was received in the appeal period.

5.  Evidence received since the last final denial of accrued benefits is cumulative or redundant and does not raise a reasonable possibility of substantiating the claim; and the claim was filed more than one year after the Veteran's death. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC as the Veteran's surviving spouse have not been met.  38 U.S.C.A. §§ 101(14), 1304, 1310, 1318, 5107 (West 2014); 38 C.F.R. §§ 3.5(a), 3.22(d), 3.54 (2014).

2.  The criteria for entitlement to death pension as the Veteran's surviving spouse are not met.  38 U.S.C.A. §§ 1541, 5107 (West 2014); 38 C.F.R. § 3.54 (2014).

3.  The July 2007 RO denial of accrued benefits became final, and new and material evidence has not been received to reopen the claim; the claim was also not timely and must be denied as a matter of law.  38 U.S.C.A. §§ 5101(a), 5108, 5121(a), 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.1000, 20.302, 20.1103 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The appellant was notified of the requirements to substantiate her claims for DIC, death pension, and accrued benefits, including in a December 2011 notice letter.  Any timing defect for such notice was cured by subsequent readjudication of the claim, including in February 2012.  As discussed below, the claim to reopen for accrued benefits must be denied as a matter of law as being not timely; therefore, to the extent that notice of the requirements to reopen a claim may not have been provided in this regard, there is no prejudice because no additional evidence could possibly substantiate the claim.  Similarly, the undisputed facts show that the appellant does not qualify as the Veteran's surviving spouse so as to be eligible for DIC or death pension.  No further notice is required.

VA satisfied its duty to assist in this case by obtaining the Veteran's service treatment and personnel records and attempting to obtain verification from appropriate agencies of any service in the Republic of Vietnam, so as to establish qualifying wartime service for death pension eligibility.  Development and responses in this regard are documented in the claims file.   

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claims on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision.

II.  Analysis

As explained above, the receipt of relevant service personnel records after the last denials means that the Board will consider the claims for DIC and death pension de novo, without regard for prior finality.  See 38 C.F.R. § 3.156(c).  The service personnel records are not relevant, however, to the accrued benefits claim; because the outcome of that claim depends on whether there was a pending claim at the time of the Veteran's death, rather than any event during the Veteran's service. 

Accrued benefits are periodic benefits that may be paid to an eligible surviving spouse of a Veteran, to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions, a claim pending at the time of his death for such benefits, or other evidence that was on file at the time of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121(a); 38 C.F.R. § 3.1000; see also Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  

For these purposes, a qualifying surviving spouse means that the marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (concerning a marriage that is valid under applicable state laws) or 38 C.F.R. § 3.52 (concerning a marriage that is deemed valid by VA).  Where the marriage meets the requirements of 38 C.F.R. § 3.1(j), the date of marriage and continuous cohabitation are not factors for consideration.  38 C.F.R. § 3.1000(d)(1).  

For all claims for VA benefits, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

The appellant submitted her initial claim for accrued benefits by a surviving spouse (VA Form 21-534) in January 1997.  The RO denied this claim in a May 1998 decision, and notified the appellant of her appellate rights (via VA Form 4107).  The appellant did not appeal, and no new and material evidence was received within one year after notice of the denial.  Therefore, the denial became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The appellant submitted another claim for death benefits (VA 21-534) in December 2000.  The RO denied entitlement to accrued benefits on the merits in a December 2000 decision, and the appellant was again notified of her appellate rights.  In May 2001, the appellant submitted a statement indicating that she wished to reopen or appeal from the denial.  The RO notified the appellant in May 2002 that this statement could not be considered a notice of disagreement, explaining that the December 2000 denial was in error in notifying the appellant of her appellate rights because the claim for death pension had been previously denied in January 1997 and had become final.  The RO indicated that the appellant must submit new and material evidence as to whether the Veteran had qualifying wartime service to reopen the claim for death pension, and also to submit evidence that they were married for more than one year prior to his death to qualify as his dependent (surviving spouse).  The RO did not reference the claim for accrued benefits in this letter.  The RO interpreted the May 2001 statement as a claim for service connection for the cause of the Veteran's death, which was denied in a May 2002 rating decision with notice to the appellant of the denial and appellate rights.

The appellant did not submit any further information, and no additional evidence was received, until July 2007, when she submitted another claim for death benefits (VA 21-534).  In a July 2007 denial, the RO again denied entitlement to accrued benefits because there was no money owed to the Veteran at the time of death.  Although the appellant submitted information in an attempt to secure loan guarantee benefits as a surviving spouse of the Veteran, she did not appeal from the denial of death benefits and no new and material evidence was received in this regard. Therefore, the July 2007 denial became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

The appellant stated in her January 2013 substantive appeal that she first filed for death benefits in 1997 and that she never received any other mail from VA until January 2013.  Although the appellant is competent to report this fact, she is not credible because there are multiple letters to and from the appellant between 1997 and 2013 in the claims file, including her attempt to appeal in 2001.  Therefore, her statements are inconsistent with the contemporaneous evidence, which is more credible than her recent statements many years later.  

Moreover, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties". United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the RO properly discharged its official duties by properly handling claims submitted by the appellant.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Statements made by the veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999).

The appellant's assertions alone are insufficient to rebut the presumption of regularity.  VA's procedural regularity is presumed in the absence of clear evidence to the contrary, and there is no indication that any letters to the appellant were returned. 

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For the purpose of determining whether submitted evidence is new and material so as to reopen, the evidence is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened.  Id. at 118.  There must be new and material evidence as to at least one, but not all, of the bases for the prior denial.  Id. at 120.  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.

In June 2010, the appellant again submitted a claim for death benefits (VA Form 21-534).  In a November 2010 decision, the RO denied entitlement to accrued benefits for the same reasons as listed in the July 2007 denial.  The appellant submitted another VA Form 21-534 in March 2011, within one year after that denial.  In February 2012, the RO issued a decision again denying the appellant's claim for accrued benefits.  As the appellant submitted information regarding her claims in March 2011, within one year after the denial in November 2010, the Board will resolve doubt in her favor and find that the November 2010 denial did not become final.  As such, the last final denial was in July 2007.  

Since the last final denial, the appellant has submitted duplicate or redundant information indicating that she and the Veteran were married in April 1994 via a ceremonial marriage, they had no children together, they lived together continuously until his death, and she has not remarried.  See, e.g., VA Form 21-534.

A claim for accrued benefits must be filed within one year after the Veteran's death.  38 C.F.R. § 3.1000(c).  In this case, the Veteran died in December 1994; therefore, the appellant's current claim in 2010 or 2011 was received many years after his death and is not timely.  Indeed, the appellant's initial claim in January 1997 was also filed more than one year after his death.  As such, the claim may not be reopened and must be denied as a matter of law.  Id.

There is also no new and material evidence with regard to the reasons for the prior denial on the merits of the claim.  The appellant is a qualifying surviving spouse for the purposes of an accrued benefits claim because the evidence of record at the time of the prior denial and currently indicates that she and the Veteran had a valid marriage under applicable state laws effective in April 1994; therefore, the length of marriage is not a factor.  See 38 C.F.R. § 3.1000(d)(1).  Nevertheless, there is no new or material evidence to suggest that that there was a claim for VA benefits pending at the time of the Veteran's death, a decision denying a claim for benefits that had been issued within one year his death, or that new and material evidence had been received for any disability that was previously denied at the date of death.  

The Veteran was not owed any unpaid benefits at the time of his death, and the appellant would not otherwise be entitled to accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant asserted in 2001 (which was of record at the time of the prior denial) that the Veteran had planned to file a claim for VA benefits prior to his death, there was no indication that he actually did so; and there is no new or material evidence in this regard.  He was not service-connected for any conditions at the time of death.  Therefore, the claim for accrued benefits may not be reopened and must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

DIC and Death Pension 

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a Veteran as a result of the Veteran's service-connected death.  See 38 U.S.C.A. §§ 101(14), 1310, 1318; 38 C.F.R. § 3.5(a).  There are different requirements to qualify as a Veteran's surviving spouse depending on the type of DIC benefit.

Under 38 U.S.C.A. § 1310(a), VA will pay DIC benefits to the surviving spouse of a Veteran who died as a result of a service-connected disability on or after January 1, 1957, provided that the surviving spouse was married to the Veteran: (1) before the expiration of 15 years after the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated; or (2) for one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c).  

Under 38 U.S.C.A. § 1318, VA will pay DIC benefits to the surviving spouse of a Veteran who was rated totally disabled due to service-connected disability at the time of death.  To be entitled to such benefits, a surviving spouse must have been married to the Veteran (1) for at least one year immediately preceding the date of the Veteran's death; or (2) for any period of time if a child was born of the marriage, or before the marriage.  38 U.S.C.A. § 1318(c); 38 C.F.R. § 3.22(d).
 
Death pension may be payable to a qualifying surviving spouse where a Veteran (a) had qualifying service with at least one day during a period of war; or (b) was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability at the time of death.  38 U.S.C.A. §§ 1521(j), 1541(a).  If these minimum criteria are met, the claimant must also satisfy certain net worth and annual income requirements to receive pension.  See 38 C.F.R. § 3.3(b)(4).

For the purposes of VA benefits, periods of war include the Korean conflict, which ended on January 31, 1955, prior to the Veteran's service in this case.  VA defines the Vietnam era as beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period; in all other cases, it is the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive.  38 U.S.C.A. § 1541(a)(3); 38 C.F.R. § 3.2(e),(f).  

To be eligible for death pension as a surviving spouse, the claimant generally must (a) be validly married to the Veteran at the time of death; (b) satisfy requirements as to the length of marriage; (c) have lived continuously with the Veteran from the date of marriage to the date of death; and (d) have not remarried since the Veteran's death.  See 38 U.S.C.A. §§ 101(3), 103, 1541; 38 C.F.R. §§ 3.1(j), 3.50(b).  

With regard to the length of marriage, the marriage must have occurred (a) before or during the Veteran's service; or (b) one or more years prior to Veteran's death; or (c) for any period of time if there was a child born of the marriage; or (d) prior to certain delimiting dates, if death pension eligibility is based on service in such period of war, namely, prior to May 8, 1985, if pension is based on service in the Vietnam era.  See 38 U.S.C.A. §§ 1521(j), 1541(a),(f); 38 C.F.R. § 3.54(a).

For all claims for VA benefits, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 

The appellant must first qualify as an eligible surviving spouse for both DIC and death pension benefits.  The undisputed evidence shows that the appellant and the Veteran married in April 1994 via a ceremonial marriage, they had no children together, they lived together continuously until his death, and she has not remarried.  The Veteran had a prior marriage that ended in divorce.  See, e.g., July 2007 VA Form 21-534, death certificate.  

There is no argument or indication that there was a marriage between the Veteran and the appellant prior April 1994.  Thus, the marriage occurred less than one year prior to the Veteran's death in December 1994, and more than 30 years (let alone 15 years) after the termination of his active service in November 1963, and there were no children.  As such, the appellant does not qualify as a surviving spouse for either version of DIC benefits as a matter of law.  See 38 U.S.C.A. §§ 1304, 1310(a), 1318(c); 38 C.F.R. §§ 3.22(d), 3.54(c).  

Moreover, the RO previously denied service connection for the cause of the Veteran's death in May 2002, and she has otherwise expressly indicated that she was not claiming service connection for the cause of the Veteran's death, including in her 2010 and 2011 claims (VA Forms 21-534).  With regard to DIC based on cause of death or total service-connected disability at the time of death, the appellant asserted in May 2001 and June 2001 that the Veteran was totally disabled at the time of his death in 1994 due to diabetes and no use of his right hand.  She stated, however, that she did not know whether these conditions were service-related or how long the conditions had existed.  

The Veteran was not service-connected for any conditions at the time of his death.  There is no other argument or indication that the Veteran's death or alleged total disability was related to service.  The Veteran's death certificate reflected that he died as a result of multiple stab wounds, cuts, and lacerations due to blunt force and firearm injuries.  

The appellant has not provided any specific contention as to how a service connected disease or disability cause or contributed to the Veteran's death.  There is no medical evidence suggesting a link between the Veteran's immediate cause of death or any contributing cause of death and his period of service.  Accordingly, the evidence does not establish entitlement to DIC even if the appellant qualified as a surviving spouse.  As such, DIC must be denied.  Id.

With regard to death pension, although the appellant appears to meet the other requirements of a surviving spouse for death pension, she does not meet the requirements as to the length of marriage.  Based on the undisputed facts, the appellant's marriage to the Veteran was not before or during his period of service; it was in April 1994, less than one year prior to his death in December 1994; and there were no children born of the marriage.  The marriage was also many years after the delimiting date of May 8, 1985, for death pension eligibility based on service in the Vietnam era.  Moreover, as discussed below, the Veteran did not have qualifying service in the Vietnam era.  Accordingly, the appellant does not qualify as a surviving spouse.  See 38 U.S.C.A. §§ 1521(j), 1541(a),(f); 38 C.F.R. § 3.54(a).

Concerning wartime service to qualify for death pension, the evidence indicates that the Veteran had honorable active service from March 1959 to November 1963, with two years of foreign service.  See, e.g., DD Form 214 (Report of Transfer or Discharge from the Armed Services).  As such, his service began after the end of the period of war for the Korean conflict, and it may be considered Vietnam era service only if the Veteran served in the Republic of Vietnam for any service prior to August 5, 1964.  See 38 U.S.C.A. § 1541(a)(3); 38 C.F.R. § 3.2(e),(f).  

In her July 2012 notice of disagreement, the appellant asserted that the Veteran served on a supply ship that transported supplies to the Republic of Vietnam and that he had told her several times prior to his death that he was in Vietnam during service.  The appellant stated that the Veteran "disembarked in Vietnam and walked on wartime soil."  

In October 2012, the appellant further stated that she had no evidence of the Veteran having served in the Republic of Vietnam other than what he told her before his death.  In her February 2013 substantive appeal (VA Form 9), the appellant further argued that the Veteran's DD Form 214 shows that he served overseas for two years and was in California and France.  She contends that he was never stationed in Japan, North Carolina, or Florida, as shown in his service personnel records, but she acknowledged that she has no proof of this.  

Although the appellant is competent to report her understanding of what the Veteran told her about his service, her statements have very low probative value because they were made many years after the Veteran's death, let alone his time in service, and the appellant had no first-hand knowledge of the Veteran's circumstances of service.  In contrast, the RO obtained the Veteran's service treatment and personnel records, which indicate that he was stationed in various locations in the continental United States, and that he disembarked at Pearl Harbor, Hawaii, and in Japan.  

Contrary to the appellant's assertions, there was no indication that the Veteran ever disembarked or served in the Republic of Vietnam.  The National Personnel Records Center (NPRC) indicated in October 2012 that there was no evidence in the Veteran's file to substantiate any service in Vietnam.  These reports based on service department records and documentation regarding the nature and locations of the Veteran's service are more probative and credible than the appellant's reports in this regard.  There is no indication that the appellant has personal knowledge of the cricumstances of the Veteran's service.  Therefore, the appellant's statements as to service in Vietnam are rejected as not credible, and they do not establish the Veteran's service in a period of war.

Service personnel records that were obtained in connection with the appellant's recent claims reflect that the Veteran was transferred to the Marine Corps Reserves after his release from active duty in November 1963.  He had inactive service and was discharged from the Reserves effective March 5, 1965.  As such, this Reserves service extended after the period beginning August 5, 1964, which may qualify as Vietnam era wartime service even if the Veteran did not serve in Vietnam.  See 38 C.F.R. § 3.2(f).  

Nevertheless, qualifying service for death pension purposes must be "active military, naval, or air service."  See 38 C.F.R. § 3.3(a).  Further, "active military, naval, or air service" is defined as (1) active duty; (2) any period of active duty for training during which a Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training during which a Veteran was disabled or died from an injury incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  38 U.S.C.A. § 101(24).  

In this case, there is no argument or indication that the Veteran had any injury or died during his inactive service, or had an injury or disease during any possible active duty for training while in the Reserves after November 1963 (and through March 1965).  Therefore, this portion of his service does not qualify as active service and does not satisfy the criteria for wartime service for death pension eligibility.  Id.

The preponderance of the evidence is against entitlement to DIC and death pension, to include eligibility as a surviving spouse for those benefits.  The benefit of the doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to dependency and indemnity compensation (DIC) as the surviving spouse of the Veteran is denied. 

Entitlement to death pension as the surviving spouse of the Veteran is denied. 

New and material evidence not having been received, the claim of entitlement to accrued benefits is not reopened; the appeal is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


